       Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)



                                        ORDER AND REASONS

      In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is an Omnibus Motion

in Limine2 filed by Defendant Hopeman Brothers, Inc. (“Hopeman”) and Third-Party Defendant

Liberty Mutual Insurance Company as the alleged insurer of Wayne Manufacturing Corp.

(“Wayne”) (collectively, the “Hopeman Interests”). Defendants Foster Wheeler, LLC and




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.
        2
            Rec. Doc. 60.

                                                       1
        Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 2 of 21




General Electric Company join the motion.3 Plaintiffs oppose the motion.4 Defendants

Huntington Ingalls Incorporated and Albert L. Bossier, Jr. (collectively, “Avondale Interests”)

oppose the motion in part.5 Considering the motion, the memoranda in support and in opposition,

the record, and the applicable law, the Court grants the motion in part and denies the motion in

part.

                                                   I. Background

        In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.6 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.7 Plaintiffs assert strict liability and

negligence claims against various Defendants.8

        Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.9 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.10 On January 7, 2019, this Court remanded the case to the Civil



        3
            Rec. Doc. 57.
        4
            Rec. Doc. 145.
        5
            Rec. Doc. 151.
        6
            Rec. Doc. 1-2 at 5.
        7
            Id.
        8
            Id. at 7–8.
        9
            Id. at 2–3
        10
             Case No. 18-6158, Rec. Doc. 1 at 2.

                                                         2
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 3 of 21




District Court for the Parish of Orleans.11

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending

Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.12 Trial was scheduled to begin before the state trial court on January 13, 2020.13

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.14 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.15

       On February 25, 2020, the Hopeman Interests filed the instant omnibus motion in limine.16

Defendants Foster Wheeler, LLC and General Electric Company join the motion.17 On March 17,

2020, Plaintiffs filed an opposition to the instant motion.18 On March 17, 2020, the Avondale

Interests filed a partial opposition to the instant motion.19 On May 5, 2020, the Court continued

the May 18, 2020 trial date due to COVID-19.20




       11
            Case No. 18-6158, Rec. Doc. 89.
       12
            Rec. Doc. 1-8.
       13
            Rec. Doc. 1-12.
       14
            Rec. Doc. 1.
       15
            Rec. Doc. 17.
       16
            Rec. Doc. 60.
       17
            Rec. Doc. 57.
       18
            Rec. Doc. 145.
       19
            Rec. Doc. 151.

       20
            Rec. Doc. 225.


                                                 3
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 4 of 21




                                           II. Parties’ Arguments

A.     The Hopeman Interests’ Arguments in Support of the Motion

       The Hopeman Interests move the Court to issue an order addressing the following seven

issues: (1) excluding evidence regarding the amount of liability coverage; (2) requiring Plaintiffs

to disclose all settlements; (3) excluding purchase orders and/or invoices as evidence of exposure;

(4) excluding references to the Hopeman Interests as “Asbestos Companies,” “Asbestos

Defendants,” or as part of the “Asbestos Industry”; (5) excluding any testimony or evidence of

take home or secondary asbestos exposure to Decedent’s family members not specifically pled in

this case; (6) allowing all Section 524 asbestos settlement trusts to be considered virile shares;

and (7) precluding any evidence or argument regarding fraud or conspiracy relating to the

Hopeman Interests.21

       First, the Hopeman Interests assert that evidence regarding the amount of liability

coverage should be excluded as such evidence is irrelevant and immaterial.22 The Hopeman

Interests note that Rule 411 of the Federal Rules of Evidence states that “[e]vidence that a person

was or was not insured against liability is not admissible to prove whether the person acted

negligently or otherwise wrongfully.”23 The Hopeman Interests anticipate that the existence of

insurance policies and coverage may be improperly used to prove that Hopeman and/or Wayne

had knowledge or foresight of future asbestos litigation.24 Therefore, the Hopeman Interests seek

“to limit any admission or reference of insurance policies or insurance issuance for improper




       21
            Rec. Doc. 60 at 1–2; Rec. Doc. 60-1.
       22
            Rec. Doc. 60-1 at 1.
       23
            Id. at 2.
       24
            Id.

                                                     4
       Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 5 of 21




uses.”25 Accordingly, the Hopeman Interests request that this Court prohibit any communication

to the jury of coverage under a Liberty Mutual Insurance Company insurance policy issued to

Hopeman and/or Wayne.26

        Second, the Hopeman Interests move the Court to require Plaintiffs to disclose all

settlements, including settlements with parties, non-parties, or asbestos trusts, made prior to or

during trial.27 The Hopeman Interests recognize that some settlements have been disclosed, but

they request that Plaintiffs be required to update the list of settled entities and to reveal the status

of any settlements regardless of whether it has been finalized or reduced to writing.28

        Third, the Hopeman Interests move the Court to enter an order requiring counsel to refrain

from referencing, mentioning, or introducing purchase orders or invoices to Hopeman to prove

specifically that asbestos dust from the products reflected on such documents was inhaled by

Decedent when he worked at Avondale.29 The Hopeman Interests contend that the invoices and

purchase orders, without more information as to location and use aboard vessels, will be

confusing and misleading to the jury.30

        Fourth, the Hopeman Interests move the Court to exclude references to the Hopeman

Interests as “Asbestos Companies,” “Asbestos Defendants,” or as part of the “Asbestos

Industry.”31 The Hopeman Interests contend that such characterizations are inaccurate,



        25
             Id.
        26
             Id. at 2–3.
        27
             Id. at 3.
        28
             Id. at 3–4.
        29
             Id. at 4.
        30
             Id.
        31
             Id. at 5.

                                                   5
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 6 of 21




misleading, and prejudicial.32 The Hopeman Interests assert that reference to “the industry” and/or

“the asbestos industry” will invite jury members to infer that the Hopeman Interests were involved

in a “conspiracy” or other type of joint activity.33 Additionally, the Hopeman Interests argue that

the prejudicial effect of the term “asbestos company” is self-evident.34

       Fifth, the Hopeman Interests contend that the Court should exclude any testimony or

evidence of take home or secondary asbestos exposure to Decedent’s family members not

specifically pled in this case.35 The Hopeman Interests argue that the introduction of any such

evidence would expand the pleadings, thwart the purposes of discovery, and would be

substantially and unfairly prejudicial to the Hopeman Interests in the preparation of their

defense.36

       Sixth, the Hopeman Interests argue that all Section 524 asbestos settlement trusts,

including but not limited to the Johns-Manville Settlement Trust, should be considered virile

shares.37 In support, the Hopeman Interests cite the Louisiana Fifth Circuit Court of Appeals

decision in Abadie v. Metropolitan Life Insurance Company, holding that the terms of the Johns-

Manville Settlement Trust and Louisiana law required the judgments obtained in the case to be

credited by the virile share liability of Johns-Manville.38 Accordingly, if any bankrupt entity that

established a trust for the payment of asbestos claims should be found liable, the Hopeman



       32
            Id.
       33
            Id. at 6.
       34
            Id.
       35
            Id.
       36
            Id. at 6–7.
       37
            Id. at 7.
       38
            Id. at 11 (citing 00-344 (La. App. 5 Cir. 3/28/01), 784 So. 2d 46, 85).

                                                           6
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 7 of 21




Interests argue that the bankrupt entity should be assigned a virile share and the reduction of

damages awarded by the jury should be reduced to reflect this virile share credit.39

       Seventh, the Hopeman Interests contend that the Court should preclude any evidence or

argument regarding fraud or conspiracy relating to the Hopeman Interests.40 The Hopeman

Interests assert that such terminology is irrelevant as no experts in this case have presented any

opinions regarding fraudulent activity on the part of the Hopeman Interests, nor has any evidence

been presented which would support fraud or conspiracy.41

B.     Plaintiffs’ Arguments in Opposition to the Motion

       In opposition, Plaintiffs assert that the motion is premature and overly broad.42 First,

Plaintiffs object to the Hopeman Interests request that the Court exclude evidence regarding the

amount of liability coverage.43 Plaintiffs concede that the amount of any liability coverage is

inadmissible under Federal Rule of Evidence 411.44 However, Plaintiffs argue that the evidence

may be admissible for another purpose.45 Plaintiffs note that they assert direct action claims under

Louisiana Revised Statute § 22:1269 (the “Louisiana Direct Action Statute”) against Liberty

Mutual Insurance Company and other alleged insurers.46 Therefore, Plaintiffs assert that an order

prohibiting references to insurance coverage and/or ability to pay, would effectively prohibit



       39
            Id. at 12.
       40
            Id.
       41
            Id.
       42
            Rec. Doc. 145 at 1.
       43
            Id. at 2.
       44
            Id.
       45
            Id. at 3.

       46
            Id. at 4.


                                                 7
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 8 of 21




Plaintiffs from presenting their case.47

       Second, Plaintiffs argue that the request for disclosure of all settlements is not a motion

in limine.48 Nevertheless, to the extent that the motion is seeking only the identity of those parties

with whom Plaintiffs have settled since the inception of the instant action, Plaintiffs state that

they have no objection to identifying those parties.49 However, Plaintiffs argue that evidence

regarding the settlements is inadmissible under Federal Rule of Evidence 408.50 While Plaintiffs

contend that evidence regarding settlements is inadmissible, Plaintiffs state that they have and

will continue to disclose the identities of those parties with whom they have reached a settlement

agreement in the case at bar.51

       Third, Plaintiffs assert that evidence in the form of purchase orders or invoices showing

that the Hopeman Interests were distributing, selling, and/or supplying asbestos-containing

products during the time frame that Decedent was allegedly exposed to asbestos “makes it more

probable that asbestos-containing products were distributed, sold, and or supplied by the

Hopeman Interests, and that [Decedent] was exposed to said products.”52 Therefore, Plaintiffs

argue that purchase orders and/or invoices are clearly relevant and admissible as circumstantial

evidence that Decedent was exposed to asbestos by the Hopeman Interests.53

       Fourth, Plaintiffs contend that Hopeman was a manufacturer of asbestos-containing


       47
            Id.

       48
            Id. at 5.
       49
            Id.

       50
            Id. at 6–9.

       51
            Id. at 10.

       52
            Id. at 11.

       53
            Id. at 12.


                                                  8
       Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 9 of 21




products and is therefore part of the asbestos industry.54 Plaintiffs assert that grouping the

defendants together as “asbestos companies” or “asbestos defendants” is simply a time saving

practice.55 Furthermore, Plaintiffs contend that the Fifth Circuit has implicitly approved the use

of such terms when referring to companies that manufacture asbestos-containing products.56

        Fifth, Plaintiffs assert that they have specifically pled take home exposures in this case.57

Plaintiffs also assert that the Hopeman Interests’ motion to exclude evidence of secondary

asbestos exposure is overly broad because it “could seek to preclude evidence of known hazards

of plant conditions, early suits and workers’ compensation claims for asbestosis, cancer, etc., and

other information relating to health hazards of asbestos, simply because take home or secondary

asbestos exposure is involved.”58

        Sixth, Plaintiffs assert that the Hopeman Interests’ argument that every Section 524 trust

be considered a virile share is contrary to Louisiana law.59 Plaintiffs note that in Romano v.

Metropolitan Life Insurance Company the Louisiana Fourth Circuit Court of Appeal found that

in order to obtain a virile share credit for a bankruptcy trust a defendant must show: (1) the

plaintiff released the bankruptcy settlement trust by settling its claims against the trust and (2) the

released party’s liability is established at trial.60 Plaintiffs assert that they have not settled their



        54
             Id.

        55
             Id.

        56
           Id. at 13 (citing Jackson v. Johns-Manville Sales, 750 F.2d 1314 (5th Cir. 1985); Glasscock v. Armstrong
Cork Co., 946 F.2d 1085 (5th Cir. 1991)).

        57
             Id. at 14.

        58
             Id.

        59
             Id. at 15.

        60
             Id. (citing 16-954 (La. App. 4 Cir. 5/24/17); 221 So. 3d 176).


                                                           9
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 10 of 21




claims relating to Decedent’s contraction of asbestos-related lung cancer with Johns-Manville.61

Plaintiffs assert that under virile share law, a plaintiff may sue only one joint tortfeasor for

recovery of his entire award, and the burden is then on the defendants to bring in as a third party

any solidary co-obligors.62 Plaintiffs argue that Louisiana law prohibits a reduction in the award

where the plaintiff did not settle with the non-defendant.63 Instead, Plaintiffs contend that

Defendants may seek contribution against these bankrupt entities if Plaintiffs obtain a judgment

against them.64 If this Court were to reduce Plaintiffs’ recovery by the virile share of bankrupt

entities with whom Plaintiffs have not settled, Plaintiffs assert that they would be prejudiced and

Defendants would obtain a windfall.65

       Seventh, Plaintiffs argue that all of the defendants are alleged joint tortfeasors.66 Plaintiffs

assert that Louisiana Civil Code article 2324 creates liability for acts performed pursuant to a

conspiracy which causes injury or damage to a plaintiff.67 According to Plaintiffs, the evidence

will show that insurance companies and their insureds were working together to discourage

individuals who were exposed to asbestos from pursuing valid claims.68 Plaintiffs state that there

is no requirement that fraud be proven by expert testimony, and they intend to offer testimony

demonstrating that during the relevant time period, the Hopeman Interests were aware of the


       61
            Id.

       62
            Id. at 21.

       63
            Id.

       64
            Id. at 22.

       65
            Id.

       66
            Id. at 23.

       67
            Id.

       68
            Id. at 24.


                                                 10
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 11 of 21




hazards relating to asbestos and the steps that should have been taken to protect workers, but

instead chose to conceal these hazards.69

C.     The Avondale Interests’ Arguments in Opposition to the Motion

       The Avondale Interests oppose the Hopeman Interests’ third request that the Court

exclude evidence regarding purchase orders and/or invoices as evidence of exposure.70 The

Avondale Interests argue that purchase orders and invoices are relevant because they have a

tendency to make Decedent’s exposure to asbestos by Hopeman’s products more probable than

it would be without the evidence.71

                                              III. Legal Standard

       Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Under Federal Rule of Evidence 402, relevant evidence

is admissible unless the United States Constitution, a federal statute, the Federal Rules of

Evidence or other rules prescribed by the Supreme Court provide otherwise. Pursuant to Federal

Rule of Evidence 403, “the court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” The Fifth Circuit instructs that “[t]he exclusion of evidence under Rule 403 should

occur only sparingly[.]”72 “Relevant evidence is inherently prejudicial; but it is only unfair



       69
            Id. at 25.

       70
            Rec. Doc. 151 at 1.

       71
            Id. at 12.
       72
            United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).

                                                         11
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 12 of 21




prejudice, substantially outweighing probative value, which permits exclusion of relevant matter

under Rule 403.”73

                                                       IV. Analysis

           The Hopeman Interests move the Court to issue an order addressing the following seven

issues: (1) excluding evidence regarding the amount of liability coverage; (2) requiring Plaintiffs

to disclose all settlements; (3) excluding purchase orders and/or invoices as evidence of exposure;

(4) excluding references to the Hopeman Interests as “Asbestos Companies,” “Asbestos

Defendants,” or as part of the “Asbestos Industry”; (5) excluding any testimony or evidence of

take home or secondary asbestos exposure to Decedent’s family members not specifically pled in

this case; (6) allowing all Section 524 asbestos settlement trusts to be considered virile shares;

and (7) precluding any evidence or argument regarding fraud or conspiracy relating to the

Hopeman Interests.74 The Court addresses each of these issues in turn.

A.         Evidence Regarding the Amount of Liability Coverage

           First, the Hopeman Interests assert that evidence regarding the amount of liability

coverage should be excluded as such evidence is irrelevant and immaterial.75 In response,

Plaintiffs concede that the amount of any liability coverage is inadmissible under Federal Rule of

Evidence 411.76 However, Plaintiffs argue that the evidence may be admissible for another

purpose.77



           73
                Id. at 1115–16 (quoting United States v. McRae, 593 F.2d 700, 707 (5th Cir.), cert. denied, 444 U.S. 862
(1979)).
           74
                Rec. Doc. 60 at 1–2; Rec. Doc. 60-1.
           75
                Rec. Doc. 60-1 at 1.
           76
                Rec. Doc. 145 at 2.
           77
                Id. at 3.

                                                             12
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 13 of 21




       Federal Rule of Evidence 411 provides:

       Evidence that a person was or was not insured against liability is not admissible to
       prove whether the person acted negligently or otherwise wrongfully. But the court
       may admit this evidence for another purpose, such as proving a witness’s bias or
       prejudice or proving agency, ownership, or control.

       In Reed v. General Motors Corporation, the Fifth Circuit considered Rule 411 in a case

where an insurance company was named as a defendant.78 The Fifth Circuit stated that the fact

that each party was insured had “independent, substantive evidentiary relevance.”79 However, the

Fifth Circuit determined that the limits of coverage should have been excluded pursuant to Rule

411 because it was not relevant to any issue in the case.80

       In this litigation, Plaintiffs bring direct action claims under the Louisiana Direct Action

Statute against Liberty Mutual Insurance Company and other alleged insurers.81 The Louisiana

“Direct Action Statute affords a victim the right to sue the insurer directly when the liability

policy covers a certain risk.”82 Like in Reed, the fact that certain parties were insured has

independent, substantive evidentiary relevance. However, Plaintiffs have not provided any reason

why the limits of coverage should be admitted in this case. Accordingly, the Court excludes any

references to the limits of coverage provided by the insurance policies at issue in this case.

B.     Disclosure of All Settlements

       The Hopeman Interests move the Court to require Plaintiffs to disclose all settlements,




       78
            Id.

       79
            Id.

       80
            Id.

       81
            Rec. Doc. 1-2 at 5.

       82
            Soileau v. Smith True Value & Rental, 2012-1711 (La. 8/30/2013); 144 So. 3d 771, 780.


                                                       13
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 14 of 21




including settlements with parties, non-parties, or asbestos trusts, made prior to or during trial.83

In response, Plaintiffs contend that evidence regarding settlements is inadmissible, but Plaintiffs

state that they have and will continue to disclose the identities of those parties with whom they

have reached a settlement agreement in the case at bar.84

        The instant motion is not evidentiary in nature. Instead, the motion seeks an order

compelling production of certain information and documents. Discovery in the above-captioned

matter is closed,85 and no party has moved to reopen discovery. Nevertheless, to the extent that

this motion is seeking the identities of those parties with whom Plaintiffs have settled since the

inception of the instant action, Plaintiffs state that they have no objection to identifying those

parties with whom they have settled.86 Accordingly, the motion is granted to the extent Plaintiffs

will disclose the identities of those parties with whom Plaintiffs have settled since the inception

of the instant action.

C.      Evidence Regarding Purchase Orders or Invoices

        The Hopeman Interests move the Court to enter an order requiring counsel to refrain from

referencing, mentioning, or introducing purchase orders or invoices to Hopeman to prove

specifically that asbestos dust from the products reflected on such documents was inhaled by

Decedent when he worked at Avondale.87 The Hopeman Interests contend that the invoices and

purchase orders, without more information as to location and use aboard vessels, will be



        83
             Rec. Doc. 60-1 at 3.

        84
             Rec. Doc. 145 at 10.

        85
           See Rec. Doc. 24. The parties agreed not to reopen discovery because this case was removed to federal
court only a few days before the scheduled trial in state court.

        86
             Rec. Doc. 145 at 10.
        87
             Rec. Doc. 60-1 at 4.

                                                      14
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 15 of 21




confusing and misleading to the jury.88 In opposition, Plaintiffs argue that purchase orders and/or

invoices are clearly relevant and admissible as circumstantial evidence that Decedent was

exposed to asbestos by the Hopeman Interests.89 The Avondale Interests also oppose this request,

arguing that the purchase orders and invoices are relevant because they have a tendency to make

Decedent’s exposure to asbestos by Hopeman’s products more probable than it would be without

the evidence.90

       Purchase orders and invoices establishing that Hopeman or Wayne sold asbestos products

to Avondale during Decedent’s employment are clearly relevant to this case. While a purchase

order or invoice alone does not definitively establish that Decedent was in fact exposed to the

asbestos product, the evidence tends to make that fact more probably than it would be without the

evidence. Furthermore, the Hopeman Interests have not shown that the probative value of this

evidence is substantially outweighed by a danger of unfair prejudice, confusing the issues, or

misleading the jury. Accordingly, the Court denies the Hopeman Interests’ request.

D.     References to “Asbestos Companies,” “Asbestos Defendants” or Being Part of the
       “Asbestos Industry”

       The Hopeman Interests move the Court to exclude references to the Hopeman Interests as

“Asbestos Companies,” “Asbestos Defendants,” or as part of the “Asbestos Industry.” 91 The

Hopeman Interests contend that such characterizations are inaccurate, misleading, and

prejudicial.92 The Hopeman Interests assert that reference to “the industry” and/or “the asbestos


       88
            Id.

       89
            Id. at 12.

       90
            Rec. Doc. 151 at 2.

       91
            Rec. Doc. 60-1 at 5.
       92
            Id.

                                                15
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 16 of 21




industry” will invite jury members to infer that the Hopeman Interests were involved in a

“conspiracy” or other type of joint activity.93 Additionally, the Hopeman Interests argue that the

prejudicial effect of the term “asbestos company” is self-evident.94 In   opposition,   Plaintiffs

contend that Hopeman was a manufacturer of asbestos-containing products and is therefore part

of the asbestos industry.95 Plaintiffs assert that grouping the defendants together as “asbestos

companies” or “asbestos defendants” is simply a time saving practice.96

       In this case, Plaintiffs allege that Decedent was exposed to asbestos-containing products

manufactured by Hopeman and Wayne. Hopeman and Wayne do not appear to dispute that

products they manufactured contained asbestos. Additionally, some exhibits the parties will

introduce at trial refer to the “asbestos industry.” Accordingly, the Court denies the motion to

exclude references to “Asbestos Companies,” “Asbestos Defendants,” or the “Asbestos Industry”

because it is overly broad. However, Plaintiffs are cautioned that the Court will not allow them

to imply that certain defendants engaged in a conspiracy or other type of joint activity without

laying the proper foundation for such arguments.

E.     Evidence of Take Home or Secondary Asbestos Exposure

       The Hopeman Interests contend that the Court should exclude any testimony or evidence

of take home or secondary asbestos exposure to Decedent’s family members not specifically pled

in this case.97 The Hopeman Interests argue that the introduction of any such evidence would




       93
            Id. at 6.
       94
            Id.

       95
            Rec. Doc. 145 at 12.

       96
            Id.
       97
            Rec. Doc. 60-1 at 6.

                                                16
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 17 of 21




expand the pleadings, thwart the purposes of discovery, and would be substantially and unfairly

prejudicial to the Hopeman Interests in the preparation of their defense.98 In opposition, Plaintiffs

assert that they have specifically pled take home exposures in this case.99 Plaintiffs also assert

that the Hopeman Interests’ request is overly broad.100

       In the Petition for Damages, Plaintiffs allege that Decedent “was exposed to asbestos

while riding to and from work with other Avondale employees whose person, clothing, and other

items were contaminated with asbestos.”101 Plaintiffs do not bring a claim based on any alleged

asbestos exposure experienced by other family members. Plaintiffs do not argue that evidence

regarding exposure of Decedent’s family members is relevant to this case. Accordingly, any

testimony or evidence of take home or secondary asbestos exposure to Decedent’s family

members is excluded because it is not relevant to any issue presented in this case.

F.     Virile Shares Attributable to Asbestos Settlement Trusts

       The Hopeman Interests argue that all Section 524 asbestos settlement trusts, including but

not limited to the Johns-Manville Settlement Trust, to should be considered virile shares.102 The

Hopeman Interests assert that the terms of the Johns-Manville Settlement Trust and Louisiana

law require that Defendants be credited by the virile share liability of Johns-Manville.103 In

opposition, Plaintiffs argue that the Hopeman Interests’ argument is contrary to Louisiana law.104


       98
            Id. at 6–7.

       99
            Rec. Doc. 145 at 14.

       100
             Id.

       101
             Rec. Doc. 1-2 at 5.

       102
             Rec. Doc. 60-1 at 7.
       103
             Id. at 11.

       104
             Rec. Doc. 145 at 15.


                                                 17
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 18 of 21




Plaintiffs assert that they have not settled their claims relating to Decedent’s contraction of

asbestos-related lung cancer with Johns-Manville.105 Plaintiffs argue that Louisiana law prohibits

a reduction in the award where the plaintiff did not settle with the non-defendant.106 Instead,

Plaintiffs contend that Defendants may seek contribution against these bankrupt entities if

Plaintiffs obtain a judgment against them.107

        Under Louisiana’s pre-comparative fault law, which governs Plaintiffs’ survival action,

joint tortfeasors are solidarily liable for a tort victim’s injury. 108 Under solidary liability, “the

obligee, at his choice, [could] demand the whole performance from any of the joint and indivisible

obligors.”109 “The only remedy available to a solidary obligor from whom the whole performance

is sought [is] to seek ‘contribution’ from the joint tortfeasor in the amount of the joint tortfeasor’s

‘virile share.’”110 However, “when a plaintiff settles with and releases a joint tortfeasor and

thereby deprives the remaining tortfeasor of his right to contribution against the one who has been

released,” the plaintiff’s recovery is reduced by the released tortfeasor’s virile share. 111 Before

the remaining defendant can receive a “credit” for the settling parties’ virile share, the defendant

must show: (1) the plaintiff released a party, and (2) the released party is liable as a joint

tortfeasor.112


        105
              Id.

        106
              Id. at 21.

        107
              Id. at 22.

        108
              Romano, 221 So. 3d at 180.

        109
              Id. at 180–81 (quoting Berlier v. A.P. Green Indus., Inc., 2001-1530 (La. 4/3/02); 815 So. 2d 39, 47).

        110
              Id. at 181 (citing Daniels v. Conn, 382 So. 2d 945, 953 (La. 1980)).

        111
              Wall v. Am. Emp. Ins. Co., 386 So. 2d 79, 82 (La. 1980).

        112
              Romano, 221 So. 3d at 181.


                                                          18
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 19 of 21




       The Hopeman Interests cite Abadie v. Metropolitan Life Insurance Company, a Louisiana

Fifth Circuit case. There, the plaintiffs sued Johns-Manville, and the jury found Johns-Manville

liable to the plaintiffs.113 Therefore, the Louisiana Fifth Circuit held that Johns-Manville should

have been assigned a virile share, and the trust’s solvency should not have been considered when

assigning virile shares.114 Conversely, in Romano v. Metropolitan Life Insurance Company, the

Louisiana Fourth Circuit Court of Appeal concluded that because the plaintiffs had not settled

with Johns-Manville, the defendant was not entitled to a virile share credit under Louisiana’s

solidary liability regime.115

       Contrary to the Hopeman Interests’ assertion, they are not entitled to a virile share credit

for every asbestos settlement trust against whom Plaintiffs may potentially have a claim. Instead,

the Hopeman Interests are entitled to a virile share credit if they show: (1) the plaintiff released a

party, and (2) the released party is liable as a joint tortfeasor.116 The Hopeman Interests have not

shown that Plaintiffs settled with Johns-Manville. Accordingly, the Hopeman Interests’ motion

in limine is denied to the extent it seeks an order that all Section 524 asbestos settlement trusts

will be considered virile shares.

G.     Evidence Regarding Fraud or Conspiracy

       The Hopeman Interests contend that the Court should preclude any evidence or argument

regarding fraud or conspiracy relating to the Hopeman Interests.117 The Hopeman Interests assert



       113
             Abadie, 784 So. 2d at 85.

       114
             Id.

       115
             Romano, 221 So. 3d at 181.

       116
             Romano, 221 So. 3d at 181.
       117
             Rec. Doc. 60-1 at 12.

                                                 19
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 20 of 21




that such terminology is irrelevant as no experts in this case have presented any opinions

regarding fraudulent activity on the part of the Hopeman Interests, nor has any evidence been

presented which would support fraud or conspiracy.118 In opposition, Plaintiffs assert that

Louisiana Civil Code article 2324 creates liability for acts performed pursuant to a conspiracy

which causes injury or damage to a plaintiff.119 According to Plaintiffs, the evidence will show

that insurance companies and their insureds were working together to discourage individuals who

were exposed to asbestos from pursuing valid claims.120 Plaintiffs state that there is no

requirement that fraud be proven by expert testimony, and they intend to offer testimony

demonstrating that during the relevant time period, the Hopeman Interests were aware of the

hazards relating to asbestos and the steps that should have been taken to protect workers, but

instead chose to conceal these hazards.121

       Pursuant to Louisiana Civil Code article 2325, an individual “who conspires with another

person to commit an intentional or willful act is answerable, in solido, with that person, for the

damage caused by such act.” In the Petition, Plaintiffs allege that Defendants “suppressed and

prevented the dissemination of information relating to the hazards of asbestos and silica exposure,

thus constituting fraud under Louisiana law.”122 Plaintiffs also allege that “insurance companies

and their insureds were working together to discourage plaintiffs from pursuing valid claims.




       118
             Id.

       119
             Id. at 23.

       120
             Id. at 24.

       121
             Id. at 25.

       122
             Rec. Doc. 1-2 at 24.


                                                20
      Case 2:20-cv-00095-NJB-JVM Document 269 Filed 09/23/20 Page 21 of 21




. . .”123 The Hopeman Interests have not moved to dismiss these claims. Furthermore, the

Hopeman Interests cite no authority to support their assertion that expert testimony is required to

prove fraud. Therefore, the Court denies the Hopeman Interests’ motion to exclude any evidence

or argument regarding fraud or conspiracy relating to the Hopeman Interests.

       Accordingly,

       IT IS HEREBY ORDERED that the Hopeman Interests’ Omnibus Motion in Limine124

is GRANTED IN PART and DENIED IN PART. The motion is GRANTED to the extent that:

(1) any references to the limits of coverage provided by the insurance policies at issue in this case

are excluded; (2) Plaintiffs will disclose the identities of those parties with whom Plaintiffs have

settled since the inception of the instant action; and (3) any testimony or evidence of take home

or secondary asbestos exposure to Decedent’s family members is excluded. The motion is

DENIED in all other respects.

                                     22ndday of September, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       123
             Id. at 26.
       124
             Rec. Doc. 60.

                                                 21
